Lawrence, Judge:
This appeal for a reappraisement is limited to two dielectric test sets T. E. 704B contained in cases 5544 and 5545, identified on the commercial invoice accompanying the entry herein by the letter “A” and initials “WR” of Examiner W. Rippner.
The parties hereto have submitted this appeal for decision upon a written stipulation to the effect that on and prior to the date of exportation (October 15, 1953) such and similar dielectric test sets were freely offered for sale for home consumption to all purchasers in the principal markets of England in the usual wholesale quantities and in the ordinary course of trade at the following prices, British sterling currency, packing included:
Complete sets_:_£715/0/0
Complete sets, but without Jigs_£615/0/0
It was also stipulated and agreed by the parties that on and prior to said date of exportation the export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), for such and similar sets was not higher than the foreign value, as defined in section 402 (c) of said act (19 U. S. C. § 1402 (c)), as amended by the Custom Administrative Act of 1938.
Upon the agreed facts I find that foreign value, as that value is defined in section 402 (c) of said act, as amended, supra, is the proper *508basis for the determination of the value of merchandise in controversy and that such value is as follows:
Complete sets_ £715/0/0
Complete sets, but without Jigs- £615/0/0
British sterling currency, packing included.
Judgment will be entered accordingly.